This is an appeal by a self-insured employer from a decision and award of the Workmen’s Compensation Board. The sole issue relates to the settlement of a third party action. On February 14, 1945, claimant was employed as an extra platform man by the employer and sustained accidental injuries due to the negligence of the New York Central Railroad Company, the third party. The employer commenced the payment of compensation. Subsequently claimant instituted a third party action against the New York Central Railroad Company which was settled for $2,500. The sole issue was whether or not the employer consented to the settlement. The board found that it had and the evidence amply sustains the finding. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Deyo, Santry and Bergan, JJ.